



HORIZON GLOBAL CORPORATION


Performance Share Units Agreement
Annual Grant


This PERFORMANCE SHARE UNITS AGREEMENT (this “Agreement”) is made as of _______
__, 20__, by and between Horizon Global Corporation, a Delaware corporation (the
“Company”), and _________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s
Amended and Restated 2015 Equity and Incentive Compensation Plan (the “Plan”).
2.Grant of PSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee that was duly adopted on _________ __, 20__, the
Company has granted to the Grantee as of ______ __, 20__ (the “Date of Grant”)
__________ performance-based Restricted Stock Units (“PSUs”). Subject to the
degree of attainment of the performance goals established for these PSUs, as
approved by the Committee and thereafter communicated to the Grantee (the
“Statement of Performance Goals”), the Grantee may earn from 0% to 200% of the
PSUs. Each PSU shall then represent the right of the Grantee to receive one
Common Share subject to and upon the terms and conditions of this Agreement.
3.Payment of PSUs. The PSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 5 of this Agreement.
4.Restrictions on Transfer of PSUs. Subject to Section 15 of the Plan, neither
the PSUs evidenced hereby nor any interest therein or in the Common Shares
underlying such PSUs shall be transferable prior to payment to the Grantee
pursuant to Section 6 hereof other than by will or pursuant to the laws of
descent and distribution.
5.Vesting of PSUs.
(a)
Subject to the terms and conditions of this Agreement, the PSUs covered by this
Agreement shall Vest on _______ __, 20__ (the “Vesting Date”) to the extent that
the performance goals described in the Statement of Performance Goals for these
PSUs (the “20__-20__ Performance Goals”) are achieved, once determined and
certified by the Committee in its sole discretion, conditioned upon the
Grantee’s continuous employment with the Company or a Subsidiary through the
Vesting Date (the period from _______ __, 20__ until _______ __, 20__, the
“Performance Period” and the period from the Date of Grant until the Vesting
Date, the “Vesting Period”). Any PSUs that do not so Vest will be forfeited,
including, except as provided in Section 5(b) or Section 5(c) below, if the
Grantee ceases to be continuously employed by the Company or a Subsidiary prior
to the end of the



    

--------------------------------------------------------------------------------




Vesting Period. For purposes of this Agreement, “continuously employed” (or
substantially similar terms) means the absence of any interruption or
termination of the Grantee’s employment with the Company or a Subsidiary.
Continuous employment shall not be considered interrupted or terminated in the
case of transfers between locations of the Company and its Subsidiaries.
(b)
Notwithstanding Section 5(a) above, the PSUs shall Vest and be paid pursuant to
Section 6 hereof upon the occurrence of any of the following events at a time
when the PSUs have not been forfeited (to the extent the PSUs have not
previously Vested) in the following manner:

(i)
If the Grantee should die or become Disabled prior to the end of the Vesting
Period while the Grantee is continuously employed by the Company or any of its
Subsidiaries, the Grantee shall Vest in the number of PSUs in which Grantee
would have Vested in accordance with the terms and conditions of this Section 5
if Grantee had remained in the continuous employ of the Company or a Subsidiary
from the Date of Grant until the end of the Vesting Period or the occurrence of
a Change in Control to the extent a Replacement Award is not provided, whichever
occurs first; or

(ii)
in the event of a Change in Control that occurs prior to the end of the Vesting
Period, the PSUs shall Vest in accordance with Section 5(c) below.

(c)
(i)     Notwithstanding Section 5(a) above, if at any time before the end of the
Vesting Period or forfeiture of the PSUs, and while the Grantee is continuously
employed by the Company or a Subsidiary, a Change in Control occurs, then the
PSUs will Vest (except to the extent that a Replacement Award is provided to the
Grantee in accordance with Section 5(c)(ii) to continue, replace or assume the
PSUs covered by this Agreement (the “Replaced Award”)) as follows: the Vesting
Period will terminate and the Committee as constituted immediately before the
Change in Control will determine and certify the Vested PSUs based on actual
performance through the most recent date prior to the Change in Control for
which achievement of the 20__-20__ Performance Goals can reasonably be
determined. PSUs that Vest in accordance with this Section 5(c)(i) will be paid
as provided for in Section 6 of this Agreement.

(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., performance-based restricted stock units) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (D) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,
the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax



2

--------------------------------------------------------------------------------




consequences of the Replaced Award, and (E) the other terms and conditions of
which are not less favorable to the Grantee holding the Replaced Award than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change in Control). A Replacement Award may
be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code. Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the two preceding sentences are satisfied. The determination of whether the
conditions of this Section 5(c)(ii) are satisfied will be made by the Committee,
as constituted immediately before the Change in Control, in its sole discretion.
(iii)
If, after receiving a Replacement Award, the Grantee experiences a termination
of employment with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) by reason of a termination by the Successor without
Cause or by the Grantee for Good Reason, in each case within a period of two
years after the Change in Control and during the remaining vesting period for
the Replacement Award, 100% of the Replacement Award shall become nonforfeitable
and payable with respect to the performance-based restricted stock units covered
by such Replacement Award upon such termination.

(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be Vested at the time of such Change
in Control and will be paid as provided for in Section 6 of this Agreement.

(d)
For purposes of this Agreement, the following definitions apply:

(i)
“Good Reason” shall mean (A) a material and permanent diminution in the
Grantee’s duties or responsibilities; (B) a material reduction in the aggregate
value of base salary and bonus opportunity provided to the Grantee by the
Company; or (C) a permanent reassignment of the Grantee to another primary
office more than 50 miles from the current office location. The Grantee must
notify the Company of the Grantee’s intention to invoke termination for Good
Reason within 90 days after the Grantee has knowledge of such event, provide the
Company 30 days’ opportunity for cure, and terminate employment within two years
following the initial existence of such event, or such event shall not
constitute Good Reason. The Grantee may not invoke termination for Good Reason
if Cause exists at the time of such termination.

(ii)
“Cause” shall mean (A) the Grantee’s conviction of or plea of guilty or nolo
contendere to a crime constituting a felony under the laws of the



3

--------------------------------------------------------------------------------




United States or any State thereof or any other jurisdiction in which the
Company or its Subsidiaries conduct business; (B) the Grantee’s willful
misconduct in the performance of the Grantee’s duties to the Company or its
Subsidiaries and failure to cure such breach within thirty days following
written notice thereof from the Company; (C) the Grantee’s willful failure or
refusal to follow directions from the Board (or direct reporting executive) and
failure to cure such breach within thirty days following written notice thereof
from the Board; or (D) the Grantee’s breach of fiduciary duty to the Company or
its Subsidiaries for personal profit.  Any failure by the Company or a
Subsidiary to notify the Grantee after the first occurrence of an event
constituting Cause shall not preclude any subsequent occurrences of such event
(or a similar event) from constituting Cause. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prevents the Grantee from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity the Grantee is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Exchange Act.
(iii)
“Disabled” shall mean (A) the Grantee is unable to engage in any substantial
gainful activity due to medically determinable physical or mental impairment
expected to result in death or to last for a continuous period of not less than
12 months, or (B) due to any medically determinable physical or mental
impairment expected to result in death or last for a continuous period not less
than 12 months, the Grantee has received income replacement benefits for a
period of not less than three months under an accident and health plan sponsored
by the Company.

(e)
Any PSUs that have not Vested pursuant to Section 5 by the end of the Vesting
Period will be forfeited automatically and without further notice after the end
of the Vesting Period (or earlier if, and on such date that, Grantee ceases to
be an employee of the Company or a Subsidiary prior to the end of the Vesting
Period for any reason other than as described in this Section 5).

6.    Form and Time of Payment of PSUs.
(a)
Payment for the PSUs, after and to the extent they have Vested, shall be made in
the form of Common Shares. Except as provided in Section 6(b), payment shall be
made between _______ __, 20__ and _______ __, 20__.

(b)
Notwithstanding Section 6(a), to the extent that the PSUs are Vested on the date
of a Change in Control, Grantee will receive payment for Vested PSUs in Common
Shares on the date of the Change in Control; provided, however, that if such
Change



4

--------------------------------------------------------------------------------




in Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, Grantee is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to Section 6(a).
(c)
Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Common Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

(d)
The Company’s obligations to the Grantee with respect to the PSUs will be
satisfied in full upon the issuance of Common Shares corresponding to such PSUs.

7.    Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Shares underlying
the PSUs and no right to vote the Common Shares underlying the PSUs until the
date on which the Common Shares underlying the PSUs are issued or transferred to
the Grantee pursuant to Section 6 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
PSUs Vest and are paid in accordance with Section 6 hereof or (ii) the time when
the Grantee’s right to receive Common Shares in payment of the PSUs is forfeited
in accordance with Section 5 hereof, on the date that the Company pays a cash
dividend (if any) to holders of Common Shares generally, the Grantee shall be
credited with cash per PSU equal to the amount of such dividend. Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including Vesting, payment and
forfeitability) as apply to the PSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
PSUs to which they relate.

(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Shares in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

8.    Adjustments. The PSUs and the number of Common Shares issuable for each
PSU and the other terms and conditions of the grant evidenced by this Agreement
are subject to adjustment as provided in Section 11 of the Plan.
9.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Grantee of Common Shares or any other payment to the Grantee or any other
payment or vesting event under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
obligation of the Company to make any such delivery or payment that the Grantee
make


5

--------------------------------------------------------------------------------




arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement shall be satisfied by retention by the Company of a
portion of the Common Shares to be delivered to the Grantee or by delivering to
the Company other Common Shares held by the Grantee. If such election is made,
the shares so retained shall be credited against such withholding requirement at
the market value of such Common Shares on the date of such delivery. In no event
will the market value of the Common Shares to be withheld and/or delivered
pursuant to this Section 9 to satisfy applicable withholding taxes exceed the
minimum amount of taxes required to be withheld.
10.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
11.    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee). If the PSUs become payable on the Grantee’s “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the Grantee is a “specified employee”
as determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code, then, to the extent necessary to comply with Section
409A of the Code and avoid any additional taxes thereunder, payment for the PSUs
shall be made on the earlier of the fifth business day of the seventh month
after the date of the Grantee’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code or
the Grantee’s death.
12.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. Except as expressly provided in
this Agreement, capitalized terms used herein will have the meaning ascribed to
such terms in the Plan.
13.    No Right to Future Awards or Employment. The grant of the PSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the PSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.


6

--------------------------------------------------------------------------------




14.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
15.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Grantee under this Agreement without the Grantee’s written consent, and (b)
the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.
16.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. Notwithstanding anything in this
Agreement to the contrary, Grantee acknowledges and agrees that this Agreement
and the award described herein (and any settlement thereof) are subject to the
terms and conditions of the Company’s clawback policy (if any) as may be in
effect from time to time specifically to implement Section 10D of the Exchange
Act and any applicable rules or regulations promulgated thereunder (including
applicable rules and regulations of any national securities exchange on which
the Common Shares may be traded) (the “Compensation Recovery Policy”), and that
relevant sections of this Agreement shall be deemed superseded by and subject to
the terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof.
18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
19.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


7

--------------------------------------------------------------------------------




20.    Successors and Assigns. Without limiting Section 4 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
21.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
    
HORIZON GLOBAL CORPORATION

By:                          


Name:
Title:


Grantee Acknowledgment and Acceptance


By:                      


Name:
Title:




8